UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-20521
                         Summary Calendar



                         JAMES E. FISHER,

                                              Plaintiff-Appellant,


                              VERSUS


                  WILLIAM J. HENDERSON, ET AL.,

                                                       Defendants,


             WILLIAM J. HENDERSON, Postmaster General,
           United States Postal Service Agency; HOUSTON
       AREA LOCAL, AMERICAN POSTAL WORKERS UNION, AFL-CIO,

                                             Defendants-Appellees.




           Appeal from the United States District Court
                For the Southern District of Texas
                          (H-99-CV-2455)
                          March 21, 2001
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      James E. Fisher (Fisher) was employed by the United States



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Postal Service as a truck driver assigned to the main post office

in Houston, Texas.     As a truck driver, Fisher was in a safety-

sensitive position subject to random drug testing pursuant to

federal law and the Department of Transportation regulations.

After Fisher tested positive for drug use in June 1995, he was

taken off the clock and referred to an employee assistance program

counselor.    After finishing the counseling program, Fisher entered

into a Last Chance Agreement with the Post Office Department and

returned to work.    In November 1995, Fisher again tested positive

for cocaine and he was discharged.           Fisher brought suit against

William J. Henderson, Postmaster General of the United States, and

against the Houston Chapter of the American Postal Workers Union

(defendants). Defendants moved for summary judgment and the United

States   District   Court    (Melinda   J.   Harmon,   presiding)   granted

summary judgment for both defendants.         Fisher appeals.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district judge in her 32-page Memorandum and Order entered

May 23, 2000, we affirm the grant of summary judgment in favor of

defendants.

                 AFFIRMED.




                                    2